Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of the Claims
Clams 1- 8 and 12-15 of Juan Luengo et al., US 16/888,883 (Jun. 01, 2020) are pending and subject to first action on the merits.    
Claim 11 has been cancelled.  
Claims 9 and 10 are currently missing from applicants pending claims. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 09/03/20 and 10/23/20 respectively is acknowledged and considered and made of the record.  A signed copy of each 1449 is attached herewith.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

                                             Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).     

Non-Statutory Rejection over US Patent No. 10,711,007. 
Claims 1-8 
    PNG
    media_image1.png
    181
    153
    media_image1.png
    Greyscale
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 and 21-22 of U.S. Patent No. 10,711,007
    PNG
    media_image1.png
    181
    153
    media_image1.png
    Greyscale
. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 10-16 and 21-22 disclose the above compound and its use to treat disorders such as to treat breast cancer.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to inhibiting the activities of protein arginine methyltransferase disorders (PRMT5) similar to the conflicting claims for the following reasons.  The compounds in claim 1 of the US patent is drawn to the use of (PRMT5) mediated disorders such as claimed herein in claim 12 and claims dependent therefrom.  
Non-Statutory Rejection over US Patent No. 10,711,007. 
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18, 21-22, 25-26 (directed to compounds/compositions and methods) of U.S. Patent No. 10,711,007.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the US patent are employed herein for various uses which are the same uses described in US ‘007’ and while not allowed in said patent are not considered patentably distinct because of the rationale set forth in the recent decision, Sun Pharmaceutical Industries v Eli Lilly and Co. (95 USPQ2d 1797). Note in particular top paragraph on p.1800 and on p.1801 the following passage: "Thus, the holding of Geneva and Pfizer, that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," extends to any and all such uses disclosed in the specification of the earlier patent. 3 Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86."   
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        





/Tracy Vivlemore/Primary Examiner, Art Unit 1635